 



EXHIBIT 10.19.1

      

      

      

      



 

ALLIANCE CONSULTING GROUP ASSOCIATES, INC.
AND
ALLIANCE HOLDINGS, INC.

LOAN AND SECURITY AGREEMENT



 

 



--------------------------------------------------------------------------------



 



This LOAN AND SECURITY AGREEMENT is entered into as of September 25, 2003 by and
among COMERICA BANK (“Bank”) and ALLIANCE CONSULTING GROUP ASSOCIATES, INC. and
ALLIANCE HOLDINGS, INC., (individually, a “Borrower” and collectively, the
“Borrowers”).

RECITALS

     Borrowers desire to obtain credit from time to time from Bank and Bank
desires to extend credit to Borrowers. This Agreement sets forth the terms on
which Bank will advance credit to Borrowers, and Borrowers will repay the
amounts owing to Bank.

AGREEMENT

     The parties agree as follows:

     1. DEFINITIONS AND CONSTRUCTION.

          1.1 Definitions. As used in this Agreement, the following terms shall
have the following definitions:

               “Accounts” means all presently existing and hereafter arising
accounts, contract rights, payment intangibles and all other forms of
obligations owing to a Borrower arising out of the sale or lease of goods
(including, without limitation, the licensing of software and other technology)
or the rendering of services by a Borrower, whether or not earned by
performance, and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

               “Advance” or “Advances” means a cash advance or cash advances
under the Revolving Facility.

               “Affiliate” means, with respect to any Person, any Person that
owns or controls directly or indirectly such Person, any Person that controls or
is controlled by or is under common control with such Person, and each of such
Person’s senior executive officers, directors, and partners.

               “Bank Expenses” means all reasonable costs or expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation, administration, and enforcement of the Loan Documents;
reasonable Collateral audit fees; and Bank’s reasonable attorneys’ fees and
expenses incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

               “Borrower’s Books” means all of a Borrower’s books and records
including: ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.

               “Borrowing Base” means an amount equal to eighty five percent
(85%) of Eligible Accounts, as determined by Bank with reference to the most
recent Borrowing Base Certificate delivered by Borrower.

               “Business Day” means any day that is not a Saturday, Sunday, or
other day on which banks in the State of California or the Commonwealth of
Pennsylvania are authorized or required to close.

               “Change in Control” shall mean a transaction in which any
“person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of a sufficient number of shares of all classes of stock then outstanding of a
Borrower ordinarily entitled to vote in the election of directors, empowering
such “person” or “group” to elect a majority of the Board of Directors of a
Borrower, who did not have such power before such transaction; provided that a
transaction with any Affiliate of a Borrower shall not constitute a “Change of
Control.”

1



--------------------------------------------------------------------------------



 



               “Closing Date” means the date of this Agreement.

               “Code” means the California Uniform Commercial Code.

               “Collateral” means the property described on Exhibit A attached
hereto.

               “Contingent Obligation” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to (i) any indebtedness, lease, dividend, letter of credit or other
obligation of another, including, without limitation, any such obligation
directly or indirectly guaranteed, endorsed, co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit, corporate credit cards, or merchant services issued or
provided for the account of that Person; and (iii) all obligations arising under
any interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designed to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

               “Copyrights” means any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held.

               “Credit Extension” means each Advance, amounts extended to
Borrower from Bank pursuant to Bank’s sale to Borrower of foreign currency, or
any other extension of credit by Bank for the benefit of Borrower hereunder.

               “Current Assets” means, as of any applicable date, all amounts
that should, in accordance with GAAP, be included as current assets on the
consolidated balance sheet of Borrower and its Subsidiaries as at such date.

               “Current Liabilities” means, as of any applicable date, all
amounts that should, in accordance with GAAP, be included as current liabilities
on the consolidated balance sheet of Borrower and its Subsidiaries, as at such
date, plus, to the extent not already included therein, all outstanding Credit
Extensions made under this Agreement, including all Indebtedness that is payable
upon demand or within one year from the date of determination thereof unless
such Indebtedness is renewable or extendible at the option of Borrower or any
Subsidiary to a date more than one year from the date of determination.

               “Daily Balance” means the amount of the Obligations owed at the
end of a given day.

               “Eligible Accounts” means those Accounts that arise in the
ordinary course of a Borrower’s business that comply with all of such Borrower’s
representations and warranties to Bank set forth in Section 5.4; provided, that
standards of eligibility may be fixed and revised from time to time by Bank in
Bank’s reasonable judgment and upon notification thereof to a Borrower in
accordance with the provisions hereof. Unless otherwise agreed to by Bank,
Eligible Accounts shall not include the following:

               (a) Accounts that the account debtor has failed to pay within
ninety (90) days of invoice date, or, in the case of Accounts for which an
invoice has not been sent, within forty five (45) days after the date on which
an obligation owing to a Borrower arises with respect to such Account;

               (b) Accounts with respect to an account debtor, thirty-five
percent (35%) of whose Accounts the account debtor has failed to pay within
ninety (90) days of invoice date, provided, however, that Eligible

2



--------------------------------------------------------------------------------



 



Accounts shall include Accounts that are otherwise Eligible Accounts with
respect to Borrower’s customers listed on Appendix I attached hereto, as
approved by Bank in Bank’s discretion from time to time, fifty percent (50%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;

               (c) Accounts with respect to which the account debtor is an
officer, employee, or agent of a Borrower;

               (d) Accounts with respect to which goods are placed on
consignment, guaranteed sale, sale or return, sale on approval, bill and hold,
or other terms by reason of which the payment by the account debtor may be
conditional;

               (e) Accounts with respect to which the account debtor is an
Affiliate of a Borrower provided, however, that Eligible Accounts shall include
Accounts with respect to which the account debtor is an Affiliate of a Borrower
in an aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000) at
any time and only to the extent such Accounts are otherwise Eligible Accounts;

               (f) Accounts with respect to which the account debtor does not
have its principal place of business in the United States, except for Eligible
Foreign Accounts;

               (g) Accounts with respect to which the account debtor is the
United States or any department, agency, or instrumentality of the United
States, except for Accounts of the United States if the payee has assigned its
payment rights to Bank and the assignment has been acknowledged under the
Assignment of Claims Act of 1940 (31 U.S.C. § 3727);

               (h) Accounts with respect to which a Borrower is liable to the
account debtor for goods sold or services rendered by the account debtor to a
Borrower or for deposits or other property of the account debtor held by a
Borrower, but only to the extent of any amounts owing to the account debtor
against amounts owed to a Borrower;

               (i) Accounts with respect to an account debtor, including
Subsidiaries and Affiliates, whose total obligations to Borrowers exceed thirty
percent (30%) of all Accounts, to the extent such obligations exceed the
aforementioned percentage, except as approved in writing by Bank;

               (j) Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business; and

               (k) Accounts the collection of which Bank reasonably determines
to be doubtful.

               “Eligible Foreign Accounts” means Accounts with respect to which
the account debtor does not have its principal place of business in the United
States and that (i) are supported by one or more letters of credit in an amount
and of a tenor, and issued by a financial institution, acceptable to Bank, or
(ii) that Bank approves on a case-by-case basis; including, without limitation,
Accounts with IBM Canada Ltd. and any of its Affiliates.

               “Equipment” means all present and future machinery, equipment,
tenant improvements, furniture, fixtures, vehicles, tools, parts and attachments
in which Borrower has any interest.

               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and the regulations thereunder.

               “Event of Default” has the meaning assigned in Article 8.

               “Exchange Contract” has the meaning set forth in Section 2.1(b).

               “Foreign Exchange Reserve” has the meaning set forth in
Section 2.1(b).

3



--------------------------------------------------------------------------------



 



               “GAAP” means generally accepted accounting principles as in
effect from time to time.

               “Guarantor” means Safeguard Scientifics, Inc.

               “Indebtedness” means (a) all indebtedness for borrowed money or
the deferred purchase price of property or services, including without
limitation reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

               “Insolvency Proceeding” means any proceeding commenced by or
against any person or entity under any provision of the United States Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extension generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.

               “Intellectual Property Collateral” means all of a Borrower’s
right, title, and interest in and to the following:

               (a) Copyrights, Trademarks and Patents;

               (b) Any and all trade secrets, and any and all intellectual
property rights in computer software and computer software products now or
hereafter existing, created, acquired or held;

               (c) Any and all design rights which may be available to a
Borrower now or hereafter existing, created, acquired or held;

               (d) Any and all claims for damages by way of past, present and
future infringement of any of the rights included above, with the right, but not
the obligation, to sue for and collect such damages for said use or infringement
of the intellectual property rights identified above;

               (e) All licenses or other rights to use any of the Copyrights,
Patents or Trademarks, and all license fees and royalties arising from such use
to the extent permitted by such license or rights;

               (f) All amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and

               (g) All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing;

               provided however, that any of the foregoing developed by a
Borrower to be used exclusively by a Borrower’s customer shall not constitute
“Intellectual Property Collateral”.

               “Inventory” means all present and future inventory in which
Borrower has any interest, including merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products
intended for sale or lease or to be furnished under a contract of service, of
every kind and description now or at any time hereafter owned by or in the
custody or possession, actual or constructive, of Borrower, including such
inventory as is temporarily out of its custody or possession or in transit and
including any returns upon any accounts or other proceeds, including insurance
proceeds, resulting from the sale or disposition of any of the foregoing and any
documents of title representing any of the above, and Borrower’s Books relating
to any of the foregoing.

               “Investment” means any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.

               “IRC” means the Internal Revenue Code of 1986, as amended, and
the regulations thereunder.

4



--------------------------------------------------------------------------------



 



               “Lien” means any mortgage, lien, deed of trust, charge, pledge,
security interest or other encumbrance.

               “Loan Documents” means, collectively, this Agreement, any note or
notes executed by Borrower, and any other agreement entered into in connection
with this Agreement, all as amended or extended from time to time.

               “Material Adverse Effect” means a material adverse effect on
(i) the business operations condition (financial or otherwise) or prospects of a
Borrower and its Subsidiaries taken as a whole (ii) the ability of a Borrower to
repay the Obligations or otherwise perform its obligations under the Loan
Documents (iii) the value or priority of Bank’s security interests in the
Collateral or (iv) the prospect of repayment of any portion of the Obligations.

               “Negotiable Collateral” means all of Borrower’s present and
future letters of credit of which it is a beneficiary, notes, drafts,
instruments, securities, documents of title, and chattel paper, and Borrower’s
Books relating to any of the foregoing.

               “Obligations” means all debt, principal, interest, Bank Expenses
and other amounts owed to Bank by Borrower pursuant to this Agreement or any
other agreement, whether absolute or contingent, due or to become due, now
existing or hereafter arising, including any interest that accrues after the
commencement of an Insolvency Proceeding and including any debt, liability, or
obligation owing from Borrower to others that Bank may have obtained by
assignment or otherwise.

               “Patents” means all patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations in part of the same.

               “Periodic Payments” means all installments or similar recurring
payments that a Borrower may now or hereafter become obligated to pay to Bank
pursuant to the terms and provisions of any instrument, or agreement now or
hereafter in existence between a Borrower and Bank.

               “Permitted Indebtedness” means:

               (h) Indebtedness of a Borrower in favor of Bank arising under
this Agreement or any other Loan Document;

               (i) Indebtedness existing on the Closing Date and disclosed in
the Schedule;

               (j) Indebtedness secured by a lien described in clause (c) of the
defined term “Permitted Liens,” provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $250,000 in the
aggregate at any given time; and

               (k) Subordinated Debt.

               “Permitted Investment” means:

               (a) Investments existing on the Closing Date disclosed in the
Schedule; and

               (b) (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank, and (iv) Bank’s money market accounts.

               “Permitted Liens” means the following:

5



--------------------------------------------------------------------------------



 



               (a) Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;

               (b) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings, provided the same have no priority over any of Bank’s
security interests;

               (c) Liens (i) upon or in any equipment which was not financed by
Bank acquired or held by a Borrower or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition of such equipment, or (ii) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment; and

               (d) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase.

               “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

               “Prime Rate” means the variable rate of interest, per annum, most
recently announced by Bank, as its “prime rate,” whether or not such announced
rate is the lowest rate available from Bank.

               “Responsible Officer” means each of the Chief Executive Officer,
the Chief Operating Officer, the Chief Financial Officer and the Controller of
Borrower.

               “Revolving Facility” means the facility under which Borrowers may
request Bank to issue Advances, as specified in Section 2.1(a) hereof.

               “Revolving Line” means a credit extension of up to Ten Million
Dollars ($10,000,000).

               “Revolving Maturity Date” means the day before the first
anniversary of the Closing Date.

               “Schedule” means the schedule of exceptions attached hereto and
approved by Bank, if any.

               “Subordinated Debt” means any debt incurred by a Borrower that is
subordinated to the debt owing by Borrower to Bank on terms acceptable to Bank
(and identified as being such by Borrower and Bank).

               “Subsidiary” means any corporation, company or partnership in
which (i) any general partnership interest or (ii) more than 50% of the stock or
other units of ownership which by the terms thereof has the ordinary voting
power to elect the Board of Directors, managers or trustees of the entity, at
the time as of which any determination is being made, is owned by a Borrower,
either directly or through an Affiliate.

               “Trademarks” means any trademark and servicemark rights, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business of a Borrower
connected with and symbolized by such trademarks.

          1.2 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP. When used herein, the terms
“financial statements” shall include the notes and schedules thereto.

     2. LOAN AND TERMS OF PAYMENT.

6



--------------------------------------------------------------------------------



 



          2.1 Credit Extensions.

               Borrowers promise to pay to the order of Bank, in lawful money of
the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to each Borrower and/or Borrowers hereunder.
Borrowers shall also pay interest on the unpaid principal amount of such Credit
Extensions at rates in accordance with the terms hereof.

               (a) Revolving Advances.

                    (i) Subject to and upon the terms and conditions of this
Agreement, Borrowers may request Advances in an aggregate outstanding amount not
to exceed the lesser of the Revolving Line or the Borrowing Base, minus, in each
case, the Foreign Exchange Reserve. Subject to the terms and conditions of this
Agreement, amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Advances under this Section 2.1(a) shall be immediately due and payable.
Borrowers may prepay any Advances without penalty or premium.

                    (ii) Whenever Borrowers desire an Advance, a Borrower will
notify Bank by facsimile transmission or telephone no later than 3:30 p.m.
Eastern time, on the Business Day that the Advance is to be made. Each such
notification shall be promptly confirmed by a Payment/Advance Form in
substantially the form of Exhibit B hereto. Bank is authorized to make Advances
under this Agreement, based upon instructions received from a Responsible
Officer or a designee of a Responsible Officer, or without instructions if in
Bank’s discretion such Advances are necessary to meet Obligations which have
become due and remain unpaid. Bank shall be entitled to rely on any telephonic
notice given by a person who Bank reasonably believes to be a Responsible
Officer or a designee thereof, and Borrower shall indemnify and hold Bank
harmless for any damages or loss suffered by Bank as a result of such reliance.
Bank will credit the amount of Advances made under this Section 2.1(a) to a
Borrower’s deposit account.

               (b) Foreign Exchange Contracts.

                    (i) Subject to the terms of this Agreement, Borrowers may
enter into foreign exchange contracts (the “Exchange Contracts”) not to exceed
an aggregate amount of One Million Dollars ($1,000,000) (the “Contract Limit”),
pursuant to which Bank shall sell to or purchase from a Borrower foreign
currency on a spot or future basis. No Borrower shall request any Exchange
Contracts at any time it is out of compliance with any of the provisions of this
Agreement. All Exchange Contracts must provide for delivery of settlement on or
before the Revolving Maturity Date. The amount available under the Revolving
Line at any time shall be reduced by the following amounts (the “Foreign
Exchange Reserve”) on any given day (the “Determination Date”): (i) on all
outstanding Exchange Contracts on which delivery is to be effected or settlement
allowed more than two (2) Business Days after the Determination Date, ten
percent (10%) of the gross amount of the Exchange Contracts; plus (ii) on all
outstanding Exchange Contracts on which delivery is to be effected or settlement
allowed within two (2) Business Days after the Determination Date, one hundred
percent (100%) of the gross amount of the Exchange Contracts.

                    (ii) Bank may, in its discretion, terminate the Exchange
Contracts at any time (a) that the Obligations have been accelerated and remain
unpaid or (b) that there is not sufficient availability under the Revolving Line
and a Borrower does not have available funds in its bank account to satisfy the
Foreign Exchange Reserve. If Bank terminates the Exchange Contracts, and without
limitation of any applicable indemnities, Borrowers agree to reimburse Bank for
any and all fees, costs and expenses relating thereto or arising in connection
therewith.

                    (iii) In the case of Borrowers’ purchase of foreign
currency, a Borrower in advance shall instruct Bank upon settlement either to
treat the settlement amount as an advance under the Revolving Line, or to debit
Borrower’s account for the amount settled.

7



--------------------------------------------------------------------------------



 



                    (iv) Borrowers shall execute all standard form applications
and agreements of Bank in connection with the Exchange Contracts and, without
limiting any of the terms of such applications and agreements, Borrowers will
pay all standard fees and charges of Bank in connection with the Exchange
Contracts.

                    (v) Without limiting any of the other terms of this
Agreement or any such standard form applications and agreements of Bank,
Borrowers agree to indemnify Bank and hold it harmless from and against any and
all claims, debts, liabilities, demands, obligations, actions, costs and
expenses (including, without limitation, reasonable attorneys’ fees of counsel
mutually acceptable to Bank and Borrowers), of every nature and description
which it may sustain or incur, based upon, arising out of, or in any way
relating to any of the Exchange Contracts or any transactions relating thereto
or contemplated thereby.

          2.2 If, at any time or for any reason, the amount of Obligations owed
by Borrowers to Bank pursuant to Sections 2.1(a) and 2.1(b) of this Agreement is
greater than the lesser of (i) the Revolving Line or (ii) the Borrowing Base,
Borrowers shall immediately pay to Bank, in cash, the amount of such excess.

          2.3 Interest Rates, Payments, and Calculations.

               (a) Interest Rates. Except as set forth in Section 2.3(b), each
Advance which shall be a Prime Rate Option Advance or a LIBOR Option Advance as
elected by Borrowers pursuant to the terms set forth in the LIBOR Addendum to
Loan and Security Agreement executed in connection herewith (provided, however,
that Borrowers may not request, and at no time shall there be, greater than five
(5) LIBOR Option Advances outstanding at any time), shall bear interest on the
outstanding Daily Balance thereof at the applicable rate set forth in such LIBOR
Addendum to Loan and Security Agreement.

               (b) Default Rate. If any payment is not made within ten (10) days
after the date such payment is due, Borrowers shall pay Bank a late fee equal to
the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law. All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

               (c) Payments. Interest hereunder shall be due and payable on the
first calendar day of each month during the term hereof. Bank shall, at its
option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of a Borrower’s deposit accounts or against the Revolving Line, in
which case those amounts shall thereafter accrue interest at the rate then
applicable hereunder. Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder. All payments shall be free and
clear of any taxes, withholdings, duties, impositions or other charges, to the
end that Bank will receive the entire amount of any Obligations payable
hereunder, regardless of source of payment.

               (d) Computation. In the event the Prime Rate is changed from time
to time hereafter, the applicable rate of interest hereunder shall be increased
or decreased effective as of the day the Prime Rate is changed, by an amount
equal to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

          2.4 Crediting Payments. Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrowers specify. After the
acceleration of the Obligations and so long as the Obligations remain unpaid,
the receipt by Bank of any wire transfer of funds, check, or other item of
payment shall be immediately applied to conditionally reduce Obligations, but
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 3:30 p.m. Eastern time shall be deemed to have been received by Bank as of
the opening of business on the immediately following Business Day. Whenever any
payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

8



--------------------------------------------------------------------------------



 



          2.5 Fees. Borrowers shall pay to Bank the following:

               (a) Facility Fee. On the Closing Date, a Facility Fee equal to
$25,000, which shall be nonrefundable;

               (b) Commitment Fee. A Commitment Fee equal to one eighth of one
percent (0.125%) per annum of the average unused portion of the Revolving Line.
Such fee shall be payable in quarterly installments on the last day of each
fiscal quarter or, in the case of the quarter in which the Revolving Maturity
Date falls, on the Revolving Maturity Date. Each quarterly installment shall be
calculated on the average unused portion of the Revolving Line during such
fiscal quarter; and

               (c) Bank Expenses. On the Closing Date, all Bank Expenses
incurred through the Closing Date, including reasonable attorneys’ fees of up to
$7,500, exclusive of out-of-pocket expenses and, after the Closing Date, all
Bank Expenses, including reasonable attorneys’ fees and expenses, as and when
they are incurred by Bank.

          2.6 Additional Costs. In case any law, regulation, treaty or official
directive or the interpretation or application thereof by any court or any
governmental authority charged with the administration thereof or the compliance
with any guideline or request of any central bank or other governmental
authority (whether or not having the force of law):

               (a) subjects Bank to any tax with respect to payments of
principal or interest or any other amounts payable hereunder by Borrowers or
otherwise with respect to the transactions contemplated hereby (except for taxes
on the overall net income of Bank imposed by the United States of America or any
political subdivision thereof);

               (b) imposes, modifies or deems applicable any deposit insurance,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of, or loans by, Bank; or

               (c) imposes upon Bank any other condition with respect to its
performance under this Agreement,

and the result of any of the foregoing is to increase the cost to Bank, reduce
the income receivable by Bank or impose any expense upon Bank with respect to
the Obligations, Bank shall notify Borrowers thereof. Borrowers agree to pay to
Bank the amount of such increase in cost, reduction in income or additional
expense as and when such cost, reduction or expense is incurred or determined,
upon presentation by Bank of a statement of the amount and setting forth Bank’s
calculation thereof, all in reasonable detail, which statement shall be deemed
true and correct absent manifest error.

          2.7 Term. This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement. Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

     3. CONDITIONS OF LOANS.

          3.1 Conditions Precedent to Initial Credit Extension. The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:

               (a) this Agreement;

               (b) a certificate of the Secretary of each Borrower with respect
to incumbency and resolutions authorizing the execution and delivery of this
Agreement;

9



--------------------------------------------------------------------------------



 



               (c) financing statements (Form UCC-1);

               (d) two intellectual property security agreements, duly executed
by Borrowers;

               (e) an agreement to provide insurance;

               (f) an unconditional guaranty, duly executed by Guarantor;

               (g) a subordination agreement, duly executed by Guarantor;

               (h) LIBOR Addendum to Loan and Security Agreement, duly executed
by Borrowers;

               (i) two securities account control agreements for each Borrower;

               (j) payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;

               (k) a payoff letter from PNC Bank;

               (l) current financial statements of Borrowers for the most recent
fiscal quarter; and

               (m) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

          3.2 Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

               (a) timely receipt by Bank of the Payment/Advance Form as
provided in Section 2.1; and

               (b) the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this
Section 3.2.

          3.3 Condition Precedent to Initial Advance. The obligation of Bank to
make any Advances under the Revolving Line 45 days or more after the Closing
Date is subject to the condition precedent that Borrowers shall have used
commercially reasonable efforts in assisting Bank to complete an audit of the
Collateral, the results of which are satisfactory to Bank.

     4. CREATION OF SECURITY INTEREST.

          4.1 Grant of Security Interest. Each Borrower hereby grants and
pledges to Bank a continuing security interest in all presently existing and
hereafter acquired or arising Collateral in order to secure prompt repayment of
any and all Obligations and in order to secure prompt performance by Borrower of
each of its covenants and duties under the Loan Documents. Except as set forth
in the Schedule, such security interest constitutes a valid, first priority
security interest in the presently existing Collateral, and will constitute a
valid, first priority security interest in Collateral acquired after the date
hereof.

          4.2 Delivery of Additional Documentation Required. Each Borrower shall
from time to time execute and deliver to Bank, at the request of Bank, all
Negotiable Collateral, all financing statements and other documents that Bank
may reasonably request, in form satisfactory to Bank, to perfect and continue
the perfection of

10



--------------------------------------------------------------------------------



 



Bank’s security interests in the Collateral and in order to fully consummate all
of the transactions contemplated under the Loan Documents. Borrowers from time
to time may deposit with Bank specific time deposit accounts to secure specific
Obligations. Borrowers authorize Bank to hold such balances in pledge and to
decline to honor any drafts thereon or any request by a Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
Obligations are outstanding.

          4.3 Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours, but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify a Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.

     5. REPRESENTATIONS AND WARRANTIES.

          Each Borrower represents and warrants as follows:

          5.1 Due Organization and Qualification. Each of Borrower and each
Subsidiary is a corporation duly existing under the laws of its state of
incorporation and qualified and licensed to do business in any state in which
the conduct of its business or its ownership of property requires that it be so
qualified.

          5.2 Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement to which
Borrower is a party or by which Borrower is bound. Except as disclosed in the
Schedule, Borrower is not in default under any material agreement to which it is
a party or by which it is bound.

          5.3 No Prior Encumbrances. Borrower has good and marketable title to
its property, free and clear of Liens, except for Permitted Liens.

          5.4 Bona Fide Eligible Accounts. The Eligible Accounts are bona fide
existing obligations. The property and services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or to the account
debtor’s agent for immediate and unconditional acceptance by the account debtor.
Neither Borrower has received notice of actual or imminent Insolvency Proceeding
of any account debtor that is included in any Borrowing Base Certificate as an
Eligible Account.

          5.5 Merchantable Inventory. All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.

          5.6 Intellectual Property Collateral. Borrower is the sole owner of
the Intellectual Property Collateral, except for non-exclusive licenses granted
by Borrower to its customers in the ordinary course of business. Each of the
Patents is valid and enforceable, and no part of the Intellectual Property
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party. Except as set forth in the Schedule,
Borrower’s rights as a licensee of intellectual property do not give rise to
more than five percent (5%) of its gross revenue in any given month, including
without limitation revenue derived from the sale, licensing, rendering or
disposition of any product or service. Except as set forth in the Schedule,
Borrower is not a party to, or bound by, any agreement that restricts the grant
by Borrower of a security interest in Borrower’s rights under such agreement.

          5.7 Name; Location of Chief Executive Office. Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof. Except as disclosed in
the Schedule, all Borrower’s Inventory and Equipment is located only at the
location set forth in Section 10 hereof and Borrower has paid for and owns all
Equipment financed by Bank hereunder.

11



--------------------------------------------------------------------------------



 



          5.8 Litigation. Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which an adverse decision could have a
Material Adverse Effect or a material adverse effect on Borrower’s interest or
Bank’s security interest in the Collateral.

          5.9 No Material Adverse Change in Financial Statements. All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then ended.
There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.

          5.10 Solvency, Payment of Debts. Except as disclosed in the Schedule,
Borrower is solvent and able to pay its debts (including trade debts) as they
mature.

          5.11 Regulatory Compliance. Borrower and each Subsidiary has met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could result in Borrower’s incurring any material
liability. Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940. Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System). Borrower has complied with all the
provisions of the Federal Fair Labor Standards Act. Borrower has not violated
any statutes, laws, ordinances or rules applicable to it, violation of which
could have a Material Adverse Effect.

          5.12 Environmental Condition. Except as disclosed in the Schedule,
none of Borrower’s or any Subsidiary’s properties or assets has ever been used
by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous owners or operators, in the disposal of, or to produce, store, handle,
treat, release, or transport, any hazardous waste or hazardous substance other
than in accordance with applicable law; to the best of Borrower’s knowledge,
none of Borrower’s properties or assets has ever been designated or identified
in any manner pursuant to any environmental protection statute as a hazardous
waste or hazardous substance disposal site, or a candidate for closure pursuant
to any environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.

          5.13 Taxes. Except as disclosed in the Schedule, Borrower and each
Subsidiary has filed or caused to be filed all tax returns required to be filed,
and has paid, or has made adequate provision for the payment of, all taxes
reflected therein.

          5.14 Subsidiaries. Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments.

          5.15 Government Consents. Borrower and each Subsidiary has obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted, the
failure to obtain which could have a Material Adverse Effect.

          5.16 Accounts. None of Borrower’s nor any Subsidiary’s property is
maintained or invested with a Person other than Bank.

          5.17 Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading.

12



--------------------------------------------------------------------------------



 



     6. AFFIRMATIVE COVENANTS.

          Each Borrower covenants and agrees that, until payment in full of all
outstanding Obligations, and for so long as Bank may have any commitment to make
a Credit Extension hereunder, each Borrower shall do all of the following:

          6.1 Good Standing. Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law. Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain, in force all licenses, approvals and agreements,
the loss of which could have a Material Adverse Effect.

          6.2 Government Compliance. Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.

          6.3 Financial Statements, Reports, Certificates. Each Borrower shall
deliver the following to Bank: (a) as soon as available, but in any event within
thirty (30) days after the end of each calendar month, a company prepared
consolidated balance sheet, income, and cash flow statement covering Borrower’s
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, in a form acceptable to Bank and certified by a
Responsible Officer; (b) as soon as available, but in any event within ninety
(90) days after the end of Borrower’s fiscal year, audited consolidated
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank; (c)
within sixty (60) days after the last day of each fiscal year, a financial
forecast for the current fiscal year in form and substance satisfactory to Bank;
(d) copies of all statements, reports and notices sent or made available
generally by Borrower to its security holders or to any holders of Subordinated
Debt and, if applicable, all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission; (d) promptly upon receipt of notice thereof,
a report of any legal actions pending or threatened against Borrower or any
Subsidiary that could result in damages or costs to Borrower or any Subsidiary
of $100,000 or more; (e) such budgets, sales projections, operating plans or
other financial information as Bank may reasonably request from time to time;
and (f) within thirty (30) days of the last day of each fiscal quarter, a report
signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or registrations, as well as any material change in Borrower’s intellectual
property, including but not limited to any subsequent ownership right of
Borrower in or to any Trademark, Patent or Copyright not specified in Exhibits
A, B, and C of the Intellectual Property Security Agreement delivered to Bank by
Borrower in connection with this Agreement.

     Within twenty (20) days after the last day of each month, Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit C hereto, together with aged listings of
accounts receivable and accounts payable.

     Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit D hereto.

     Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than every six (6) months unless an Event
of Default has occurred and is continuing and the fees for such audits shall be
reasonable and customary for a transaction of this type.

          6.4 Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement. Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than $100,000.

13



--------------------------------------------------------------------------------



 



          6.5 Taxes. Except as disclosed in the Schedule, Borrower shall make,
and shall cause each Subsidiary to make, due and timely payment or deposit of
all material federal, state, and local taxes, assessments, or contributions
required of it by law, and will execute and deliver to Bank, on demand,
appropriate certificates attesting to the payment or deposit thereof; and
Borrower will make, and will cause each Subsidiary to make, timely payment or
deposit of all material tax payments and withholding taxes required of it by
applicable laws, including, but not limited to, those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Bank with proof satisfactory to Bank indicating that
Borrower or a Subsidiary has made such payments or deposits; provided that
Borrower or a Subsidiary need not make any payment if the amount or validity of
such payment is contested in good faith by appropriate proceedings and is
reserved against (to the extent required by GAAP) by Borrower.

          6.6 Insurance.

               (a) Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof. Borrower shall also maintain insurance
relating to Borrower’s business, ownership and use of the Collateral in amounts
and of a type that are customary to businesses similar to Borrower’s.

               (b) All such policies of insurance shall be in such form, with
such companies, and in such amounts as are reasonably satisfactory to Bank. All
such policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days notice to Bank before canceling its policy for any reason. Upon Bank’s
request, Borrower shall deliver to Bank certified copies of such policies of
insurance and evidence of the payments of all premiums therefor. All proceeds
payable under any such policy shall, at the option of Bank, be payable to Bank
to be applied on account of the Obligations.

          6.7 Accounts. Borrower shall maintain and shall cause each of its
Subsidiaries to maintain its primary depository, operating, and investment
accounts with Bank and/or its Affiliates.

          6.8 Current Ratio. Borrower shall maintain at all times, measured as
of the last day of each calendar month, a ratio of Current Assets to Current
Liabilities plus, to the extent not already included therein, all Indebtedness
(including without limitation any Contingent Obligations) owing from Borrower to
Bank, less deferred revenue, of at least 1.25 to 1.00.

          6.9 Intellectual Property Rights.

               (a) Borrower shall register or cause to be registered (to the
extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be, those
registerable intellectual property rights now owned or hereafter developed or
acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.

               (b) Borrower shall promptly give Bank written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any. Borrower shall (i) give Bank
not less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations. Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank

14



--------------------------------------------------------------------------------



 



to maintain the perfection and priority of its security interest in such
intellectual property rights, and (iii) the date of such filing.

               (c) Borrower shall execute and deliver such additional
instruments and documents from time to time as Bank shall reasonably request to
perfect and maintain the priority of Bank’s security interest in the
Intellectual Property Collateral. Borrower shall (i) protect, defend and
maintain the validity and enforceability of the trade secrets, Trademarks,
Patents and Copyrights, (ii) use commercially reasonable efforts to detect
infringements of the Trademarks, Patents and Copyrights and promptly advise Bank
in writing of material infringements detected and (iii) not allow any material
Trademarks, Patents or Copyrights to be abandoned, forfeited or dedicated to the
public without the written consent of Bank, which shall not be unreasonably
withheld.

               (d) Bank may audit Borrower’s Intellectual Property Collateral to
confirm compliance with this Section, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing. Bank shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section to take but which Borrower fails to take, after 15 days’ notice to
Borrower. Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section.

          6.10 Further Assurances. At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

     7. NEGATIVE COVENANTS.

          Each Borrower covenants and agrees that, so long as any credit
hereunder shall be available and until payment in full of the outstanding
Obligations or for so long as Bank may have any commitment to make any Credit
Extensions, no Borrower will do any of the following:

          7.1 Dispositions. Except as disclosed in the Schedule, convey, sell,
lease, transfer or otherwise dispose of (collectively, a “Transfer”), or permit
any of its Subsidiaries to Transfer, all or any part of its business or
property, other than: (i) Transfers of Inventory in the ordinary course of
business; (ii) Transfers of non-exclusive licenses and similar arrangements for
the use of the property of Borrower or its Subsidiaries in the ordinary course
of business; or (iii) Transfers of worn-out or obsolete Equipment.

          7.2 Change in Business; Change in Control or Executive Office. Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by Borrower as of the Closing Date; or
suffer or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
incorporation or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends.

          7.3 Mergers or Acquisitions. Merge or consolidate; or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization (other than any Affiliate of a Borrower; or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (other than any Affiliate of a Borrower).

          7.4 Indebtedness. Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

          7.5 Encumbrances. Create, incur, assume or suffer to exist any Lien
with respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens. Agree with any Person other
than Bank not to grant a security interest in, or otherwise encumber, any of its
property, or permit any Subsidiary to do so.

15



--------------------------------------------------------------------------------



 



          7.6 Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase.

          7.7 Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so unless such
Person has entered into an account control agreement with Bank in form and
substance satisfactory to Bank; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.

          7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

          7.9 Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent.

          7.10 Inventory and Equipment. Store the Inventory or the Equipment
with a bailee, warehouseman, or other third party unless the third party has
been notified of Bank’s security interest and Bank (a) has received an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Bank’s benefit or (b) is in pledge possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment. Store
or maintain any Equipment or Inventory at a location other than the location set
forth in Section 10 of this Agreement.

          7.11 Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.

          7.12 Negative Pledge Agreements. Permit the inclusion in any contract
to which it or a Subsidiary becomes a party of any provisions that could
restrict or invalidate the creation of a security interest in any of Borrower’s
or such Subsidiary’s property.

     8. EVENTS OF DEFAULT.

          Any one or more of the following events shall constitute an “Event of
Default” by Borrowers under this Agreement:

          8.1 Payment Default. If Borrowers fail to pay any of the Obligations
within three (3) days of when due;

          8.2 Covenant Default. If a Borrower fails to perform any obligation
under Article 6 or violates any of the covenants contained in Article 7 of this
Agreement, or fails or neglects to perform, keep, or observe any other material
term, provision, condition, covenant, or agreement contained in this Agreement,
in any of the Loan Documents, or in any other present or future agreement
between a Borrower and Bank and as to any default under such other term,
provision, condition, covenant or agreement; and a Borrower has failed to cure
such default within ten (10) days after a Borrower receives notice thereof or
any officer of a Borrower becomes aware thereof; provided, however, that if the

16



--------------------------------------------------------------------------------



 



default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrowers be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrowers
shall have an additional reasonable period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made;

          8.3 Material Adverse Effect. If there occurs any circumstance or
circumstances that could have a Material Adverse Effect;

          8.4 Attachment. If any portion of a Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of a
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of a Borrower’s assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, and the same is not paid
within ten (10) days after a Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrowers (provided that no Credit Extensions will be required to be made
during such cure period);

          8.5 Insolvency. If a Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by a Borrower, or if an Insolvency Proceeding is
commenced against a Borrower and is not dismissed or stayed within thirty
(30) days (provided that no Credit Extensions will be made prior to the
dismissal of such Insolvency Proceeding);

          8.6 Other Agreements. If there is a default or other failure to
perform in any agreement to which a Borrower is a party or by which it is bound
resulting in a right by a third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of $100,000);
or which could have a Material Adverse Effect;

          8.7 Subordinated Debt. If a Borrower makes any payment on account of
Subordinated Debt, except to the extent such payment is allowed under any
subordination agreement entered into with Bank;

          8.8 Judgments. If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least $100,000 shall be
rendered against a Borrower and shall remain unsatisfied and unstayed for a
period of ten (10) days (provided that no Credit Extensions will be made prior
to the satisfaction or stay of such judgment);

          8.9 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document; or

          8.10 Guaranty. If any guaranty of all or a portion of the Obligations
(a “Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in
Sections 8.3 through 8.9 occur with respect to any guarantor or any guarantor
dies or becomes subject to any criminal prosecution, or any circumstances arise
causing Bank, in good faith, to become insecure as to the satisfaction of any of
any guarantor’s obligations under the Guaranty Documents.

17



--------------------------------------------------------------------------------



 



     9. BANK’S RIGHTS AND REMEDIES.

          9.1 Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by each Borrower:

               (a) Declare all Obligations, whether evidenced by this Agreement,
by any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5 all Obligations shall become immediately due and payable without any
action by Bank);

               (b) Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between
Borrower and Bank;

               (c) Settle or adjust disputes and claims directly with account
debtors for amounts, upon terms and in whatever order that Bank reasonably
considers advisable;

               (d) Make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the Collateral.
Borrower agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Borrower authorizes Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of Borrower’s owned
premises, Borrower hereby grants Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Bank’s rights or remedies provided herein, at law, in equity, or otherwise;

               (e) Set off and apply to the Obligations any and all (i) balances
and deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to
or for the credit or the account of Borrower held by Bank;

               (f) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral. Bank is hereby granted a license or other right, solely
pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to Bank’s
benefit;

               (g) Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;

               (h) Bank may credit bid and purchase at any public sale; and

               (i) Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately by Borrowers.

          9.2 Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, each Borrower hereby irrevocably
appoints Bank (and any of Bank’s designated officers, or employees) as such
Borrower’s true and lawful attorney to: (a) send requests for verification of
Accounts or notify account debtors of Bank’s security interest in the Accounts;
(b) endorse Borrower’s name on any checks or other forms of payment or security
that may come into Bank’s possession; (c) sign Borrower’s name on any invoice or
bill of lading relating to any Account, drafts against account debtors,
schedules and assignments of Accounts, verifications of Accounts, and notices to
account debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all
claims under and decisions with respect to Borrower’s policies of insurance;
(f) settle and adjust disputes and claims respecting the accounts directly with
account debtors, for amounts and upon terms which Bank determines to be
reasonable; (g) to file,

18



--------------------------------------------------------------------------------



 



in its sole discretion, one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral; and (h) to transfer the
Intellectual Property Collateral into the name of Bank or a third party to the
extent permitted under the California Uniform Commercial Code; provided Bank may
exercise such power of attorney to sign the name of Borrower on any of the
documents described in Section 4.2 regardless of whether an Event of Default has
occurred, including without limitation to modify, in its sole discretion, any
intellectual property security agreement entered into between Borrower and Bank
without first obtaining Borrower’s approval of or signature to such modification
by amending Exhibits A, B, and C, thereof, as appropriate, to include reference
to any right, title or interest in any Copyrights, Patents or Trademarks
acquired by Borrower after the execution hereof or to delete any reference to
any right, title or interest in any Copyrights, Patents or Trademarks in which
Borrower no longer has or claims to have any right, title or interest. The
appointment of Bank as each Borrower’s attorney in fact, and each and every one
of Bank’s rights and powers, being coupled with an interest, is irrevocable
until all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide Credit Extensions hereunder is terminated.

          9.3 Accounts Collection. At any time during the occurrence and
continuation of an Event of Default, Bank may notify any Person owing funds to a
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Each Borrower shall collect all amounts owing to such Borrower for
Bank, receive in trust all payments as Bank’s trustee, and immediately deliver
such payments to Bank in their original form as received from the account
debtor, with proper endorsements for deposit.

          9.4 Bank Expenses. If a Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to Borrowers: (a) make payment of the same or any part
thereof; (b) set up such reserves under a loan facility in Section 2.1 as Bank
deems necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.6
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

          9.5 Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever. All risk of
loss, damage or destruction of the Collateral shall be borne by Borrowers.

          9.6 Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on a Borrower’s part shall be deemed a continuing waiver. No delay by
Bank shall constitute a waiver, election, or acquiescence by it. No waiver by
Bank shall be effective unless made in a written document signed on behalf of
Bank and then shall be effective only in the specific instance and for the
specific purpose for which it was given.

          9.7 Demand; Protest. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which a Borrower may in any way be
liable.

     10. NOTICES.

          Unless otherwise provided in this Agreement, all notices or demands by
any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Borrowers or to Bank, as the case may be, at its addresses
set forth below:

19



--------------------------------------------------------------------------------



 



     
If to any Borrower:
  Alliance Consulting Group Associates, Inc. and
Alliance Holdings, Inc.
One Commerce Square
2005 Market St., Suite 3200
Philadelphia, PA 19103
Attn: Stephanie Cohen
FAX: (215) 564-4913
 
   
with a copy to:
  Safeguard Scientifics, Inc
Attn: CFO
800 The Safeguard Building
435 Devon Park Drive
Wayne, PA 19087
 
   
If to Bank:
  Comerica Bank
9920 S. La Cienega Blvd., Suite 1401
Inglewood, CA 90301
Attn: Manager
FAX: (310) 338-6110
 
   
with a copy to:
  Comerica Bank
11921 Freedom Drive
Suite 920
Reston, VA 20190
FAX: (703) 467-9308

     The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.

     11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

          This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. BORROWERS AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

     12. GENERAL PROVISIONS.

          12.1 Successors and Assigns. This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion. Bank shall have the right
without the consent of or notice to Borrowers to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

          12.2 Indemnification. Each Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in

20



--------------------------------------------------------------------------------



 



any way suffered, incurred, or paid by Bank as a result of or in any way arising
out of, following, or consequential to transactions between Bank and a Borrower
whether under this Agreement, or otherwise (including without limitation
reasonable attorneys fees and expenses), except for losses caused by Bank’s
gross negligence or willful misconduct.

          12.3 Time of Essence. Time is of the essence for the performance of
all obligations set forth in this Agreement.

          12.4 Severability of Provisions. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

          12.5 Amendments in Writing, Integration. Neither this Agreement nor
the Loan Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

          12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

          12.7 Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions to Borrowers. The obligations of each Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

     13. CO-BORROWER PROVISIONS.

          13.1 Primary Obligation. This Agreement is a primary and original
obligation of each Borrower and shall remain in effect notwithstanding future
changes in conditions, including any change of law or any invalidity or
irregularity in the creation or acquisition of any Obligations or in the
execution or delivery of any agreement between Bank and any Borrower. Each
Borrower shall be liable for existing and future Obligations as fully as if all
of all Credit Extensions were advanced to such Borrower. Bank may rely on any
certificate or representation made by any Borrower as made on behalf of, and
binding on, all Borrowers, including without limitation Advance Request Forms,
Borrowing Base Certificates and Compliance Certificates.

          13.2 Enforcement of Rights. Borrowers are jointly and severally liable
for the Obligations and Bank may proceed against one or more of the Borrowers to
enforce the Obligations without waiving its right to proceed against any of the
other Borrowers.

          13.3 Borrowers as Agents. Each Borrower appoints the other Borrower as
its agent with all necessary power and authority to give and receive notices,
certificates or demands for and on behalf of both Borrowers, to act as
disbursing agent for receipt of any Advances on behalf of each Borrower and to
apply to Bank on behalf of each Borrower for Advances, any waivers and any
consents. This authorization cannot be revoked, and Bank need not inquire as to
each Borrower’s authority to act for or on behalf of Borrower.

          13.4 Subrogation and Similar Rights. Notwithstanding any other
provision of this Agreement or any other Loan Document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating the Borrower to the rights of Bank under
the Loan Documents) to seek contribution, indemnification, or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 13.4 shall
be null and void. If any payment is

21



--------------------------------------------------------------------------------



 



made to a Borrower in contravention of this Section 13.4, such Borrower shall
hold such payment in trust for Bank and such payment shall be promptly delivered
to Bank for application to the Obligations, whether matured or unmatured.

          13.5 Waivers of Notice. Except as otherwise provided in this
Agreement, each Borrower waives notice of acceptance hereof; notice of the
existence, creation or acquisition of any of the Obligations; notice of an Event
of Default; notice of the amount of the Obligations outstanding at any time;
notice of intent to accelerate; notice of acceleration; notice of any adverse
change in the financial condition of any other Borrower or of any other fact
that might increase the Borrower’s risk; presentment for payment; demand;
protest and notice thereof as to any instrument; default; and all other notices
and demands to which the Borrower would otherwise be entitled. Each Borrower
waives any defense arising from any defense of any other Borrower, or by reason
of the cessation from any cause whatsoever of the liability of any other
Borrower. Bank’s failure at any time to require strict performance by any
Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Bank thereafter to demand strict compliance and
performance therewith. Nothing contained herein shall prevent Bank from
foreclosing on the Lien of any deed of trust, mortgage or other security
instrument, or exercising any rights available thereunder, and the exercise of
any such rights shall not constitute a legal or equitable discharge of any
Borrower. Each Borrower also waives any defense arising from any act or omission
of Bank that changes the scope of the Borrower’s risks hereunder.

          13.6 Subrogation Defenses. Each Borrower hereby waives any defense
based on impairment or destruction of its subrogation or other rights against
any other Borrower and waives all benefits which might otherwise be available to
it under California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848,
2849, 2850, 2899, and 3433 and California Code of Civil Procedure Sections 580a,
580b, 580d and 726, as those statutory provisions are now in effect and
hereafter amended, and under any other similar statutes now and hereafter in
effect.

          13.7 Right to Settle, Release.

               (a) The liability of Borrowers hereunder shall not be diminished
by (i) any agreement, understanding or representation that any of the
Obligations is or was to be guaranteed by another Person or secured by other
property, or (ii) any release or unenforceability, whether partial or total, of
rights, if any, which Bank may now or hereafter have against any other Person,
including another Borrower, or property with respect to any of the Obligations.

               (b) Without affecting the liability of any Borrower hereunder,
Bank may (i) compromise, settle, renew, extend the time for payment, change the
manner or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Obligations with respect to a Borrower, (ii) grant
other indulgences to a Borrower in respect of the Obligations, (iii) modify in
any manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or
(v) compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.

          13.8 Subordination. All indebtedness of a Borrower now or hereafter
arising held by another Borrower is subordinated to the Obligations and the
Borrower holding the indebtedness shall take all actions reasonably requested by
Lender to effect, to enforce and to give notice of such subordination.

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

      ALLIANCE CONSULTING GROUP
ASSOCIATES, INC.
 
   
 
   
By:
  /s/ Stephanie Cohen

   
 
   
Title:
  Chief Financial Officer

   
 
    ALLIANCE HOLDINGS, INC.
 
   
 
   
By:
  /s/ Stephanie Cohen

   
 
   
Title:
  Authorized Corporate Signer

   
 
    COMERICA BANK
 
   
 
   
By:
  /s/ Carl Kopfinger

   
 
   
Title:
  First Vice President

   

23



--------------------------------------------------------------------------------



 



DEBTOR: ALLIANCE CONSULTING GROUP ASSOCIATES, INC. & ALLIANCE HOLDINGS, INC.

SECURED PARTY: COMERICA BANK

EXHIBIT A

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:

          (a) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;

          (b) all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the forgoing, or any parts thereof
or any underlying or component elements of any of the forgoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

          (c) all trademarks, service marks, trade names and service names and
the goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;

          (d) all (i) patents and patent applications filed in the United States
Patent and Trademark Office or any similar office of any foreign jurisdiction,
and interests under patent license agreements, including, without limitation,
the inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

          (e) any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.

24



--------------------------------------------------------------------------------



 



EXHIBIT B

TECHNOLOGY & LIFE SCIENCES DIVISION
LOAN ANALYSIS
LOAN ADVANCE/PAYDOWN REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS 3:30 P.M. Eastern Time
DEADLINE FOR WIRE TRANSFERS IS 3:30 P.M. Eastern Time

                 
  TO: Loan Analysis
  DATE:       TIME:    

               
  FAX #: (650) 846-6840
               

                                  FROM:   ALLIANCE CONSULTING GROUP
ASSOCIATES, INC. & ALLIANCE
HOLDINGS, INC.
Borrower’s Name     TELEPHONE REQUEST (For Bank Use Only):               The
following person is authorized to request the loan payment transfer/loan advance
on the designated account and is known to me.    
FROM:
                 

                 

  Authorized Signer’s Name              
FROM:
                 

                 

  Authorized Signature (Borrower)         Authorized Request & Phone #    
PHONE #:
                 

                 

            Received by (Bank) & Phone #    
FROM ACCOUNT#:
                 

                  (please include Note number, if applicable)              

                 
TO ACCOUNT #:
            Authorized Signature (Bank)    

                  (please include Note number, if applicable)                  
     

                                      REQUESTED TRANSACTION TYPE   REQUESTED
DOLLAR AMOUNT     For Bank Use Only
   
 
                     
PRINCIPAL INCREASE* (ADVANCE)
  $         Date Rec’d:        

                     
PRINCIPAL PAYMENT (ONLY)
  $         Time:        

                     

            Comp. Status:   YES                    NO    
OTHER INSTRUCTIONS:
            Status Date:        

            Time:                        

            Approval:                        
 
                               

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of the telephone request for and advance confirmed by this Borrowing
Certificate, including without limitation the representation that Borrower has
paid for and owns the equipment financed by the Bank; provided, however, that
those representations and warranties the date expressly referring to another
date shall be true, correct and complete in all material respects as of such
date.

        *IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE)
  YES                    NO

If YES, the Outgoing Wire Transfer Instructions must be completed below.

                                                  OUTGOING WIRE TRANSFER
INSTRUCTIONS     Fed Reference Number     Bank Transfer Number    
 
                                              The items marked with an asterisk
(*) are required to be completed.
   
 
                                             
*Beneficiary Name
                                             
*Beneficiary Account Number
                                             
*Beneficiary Address
                                              Currency Type     US DOLLARS ONLY
                           
*ABA Routing Number (9 Digits)
                                             
*Receiving Institution Name
                                             
*Receiving Institution Address
                                             
*Wire Account
    $                                      

25



--------------------------------------------------------------------------------



 



EXHIBIT C

BORROWING BASE CERTIFICATE



 

Borrower: ALLIANCE CONSULTING GROUP ASSOCIATES, INC. & ALLIANCE HOLDINGS, INC.
Lender: Comerica Bank

Commitment Amount: $10,000,000



 

                  ACCOUNTS RECEIVABLE        

  1.   Accounts Receivable Book Value as of             $                    

  2.   Additions (please explain on reverse)       $                    

  3.   TOTAL ACCOUNTS RECEIVABLE       $                    
 
                ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)        

  4.   Amounts over 90 days due   $                        

  5.   Balance of 35% over 90 day accounts   $                        

      Balance of 50% over 90 day accounts (for account debtors listed on
Appendix 1)   $                        

  6.   Concentration Limits        

  7.   Foreign Accounts   $                        

  8.   Governmental Accounts   $                        

  9.   Contra Accounts   $                        

  10.   Demo Accounts   $                        

  11.   Intercompany/Employee Accounts   $                        

  12.   Other (please explain on reverse)   $                        

  13.   TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS       $                    

  14.   Eligible Accounts (#3 minus #13)       $                    

  15.   LOAN VALUE OF ACCOUNTS (85% of #14)       $                    
 
                BALANCES        

  16.   Maximum Loan Amount       $                    

  17.   Total Funds Available [Lesser of #16 or #15]       $                    

  18.   Present balance owing on Line of Credit       $                    

  19.   Outstanding under Sublimits (Foreign Exchange
Contracts)       $                    

  20.   RESERVE POSITION (#17 minus #18 and #19)       $                    

The undersigned each represents and warrants that the foregoing is true,
complete and correct, and that the information reflected in this Borrowing Base
Certificate complies with the representations and warranties set forth in the
Loan and Security Agreement between the undersigned and Comerica Bank.

              ALLIANCE CONSULTING GROUP ASSOCIATES, INC.   ALLIANCE HOLDINGS,
INC.
 
           
 
           
By:
      By:    

           

  Authorized Signer       Authorized Signer

26



--------------------------------------------------------------------------------



 



EXHIBIT D

COMPLIANCE CERTIFICATE

     
TO:
  COMERICA BANK
 
   
FROM:
  ALLIANCE CONSULTING GROUP ASSOCIATES, INC. & ALLIANCE HOLDINGS, INC.

     The undersigned authorized officer of ALLIANCE CONSULTING GROUP ASSOCIATES,
INC. & ALLIANCE HOLDINGS, INC. hereby certifies that in accordance with the
terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”), (i) Borrower is in complete compliance for the period
ending                      with all required covenants except as noted below
and (ii) all representations and warranties of Borrower stated in the Agreement
are true and correct as of the date hereof. Attached herewith are the required
documents supporting the above certification. The Officer further certifies that
these are prepared in accordance with Generally Accepted Accounting Principles
(GAAP) and are consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

                  Reporting Covenant   Required       Complies
 
               
Monthly financial statements
Annual (CPA Audited)
10K and 10Q
A/R & A/P Agings, Borrowing Base Cert.
A/R Audit
IP Report
Financial Forecast
  Monthly within 30 days
FYE within 90 days
(as applicable)
Monthly within 20 days
Initial and Semi-Annual
Quarterly within 30 days
FYE within 60 days       Yes
Yes
Yes
Yes
Yes
Yes
Yes   No
No
No
No
No
No
No

                  Financial Covenant   Required   Actual   Complies
Measured on a Monthly Basis:
               
   Minimum Current Ratio
  1.25:1.00*         :1.00   Yes   No

* Borrower shall maintain at all times, measured as of the last day of each
calendar month, a ratio of Current Assets to Current Liabilities plus, to the
extent not already included therein, all Indebtedness (including without
limitation any Contingent Obligations) owing from Borrower to Bank, less
deferred revenue, of at least 1.25 to 1.00.



 
Comments Regarding Exceptions:   See Attached.
 
 
 
Sincerely,
 
 
 
 
SIGNATURE
 
 
 
TITLE
 
 
 
DATE

BANK USE ONLY



Received by: 
 

AUTHORIZED SIGNER



Date: 
 

Verified: 
 

AUTHORIZED SIGNER



Date: 
 

      Compliance Status
    Yes                    No



27



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCEPTIONS

Permitted Indebtedness (Section 1.1)

See Schedule Attached

Permitted Investments (Section 1.1)

None

Permitted Liens (Section 1.1)

 

Inbound Licenses (Section 5.6)

N/A

Prior Names (Section 5.7)

See Schedule Attached

Litigation (Section 5.8)

N/A

 



--------------------------------------------------------------------------------



 



LIBOR
Addendum To Loan and Security Agreement

     This Addendum to Loan and Security Agreement (this “Addendum”) is entered
into on September 25, 2003, by and between Comerica Bank (“Bank”) and Alliance
Consulting Group Associates, Inc. & Alliance Holdings, Inc. (collectively,
“Borrower”). This Addendum supplements the terms of the Loan and Security
Agreement of even date herewith.

14. Definitions. Unless otherwise defined herein, all initially capitalized
terms in this Addendum shall be as defined in the Loan Agreement.

     14.1 Advance. As used herein, “Advance” means a borrowing requested by
Borrower and made by Bank under the Loan Agreement, including a LIBOR Option
Advance and/or a Prime Rate Option Advance.

     14.2 Business Day. As used herein, “Business Day” means any day except a
Saturday, Sunday or any other day designated as a holiday under Federal,
Pennsylvania or California statute or regulation.

     14.3 LIBOR. As used herein, “LIBOR” means the rate per annum (rounded
upward if necessary, to the nearest whole 1/8 of 1%) and determined pursuant to
the following formula:

         
LIBOR =
  Base LIBOR    

       

  100% — LIBOR Reserve Percentage    
 
        (1)   “Base LIBOR” means the rate per annum determined by Bank at which
deposits for the relevant LIBOR Period would be offered to Bank in the
approximate amount of the relevant LIBOR Option Advance in the inter-bank LIBOR
market selected by Bank, upon request of Bank at 1:00 p.m. Eastern Time, on the
day that is the first day of such LIBOR Period.
 
        (2)   “LIBOR Reserve Percentage” means the reserve percentage prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable LIBOR Period.

     14.4 LIBOR Business Day. As used herein, “LIBOR Business Day” means a
Business Day on which dealings in Dollar deposits may be carried out in the
interbank LIBOR market.

     14.5 LIBOR Period. As used herein, “LIBOR Period” means, with respect to a
LIBOR Option Advance:

          (1)   initially, the period commencing on, as the case may be, the
date the Advance is made or the date on which the Advance is converted to a
LIBOR Option Advance, and continuing for, in every case, a thirty (30), sixty
(60) or ninety (90) day period thereafter so long as the LIBOR Option is quoted
for such period in the applicable interbank LIBOR market, as such period is
selected by Borrower in the notice of Advance as provided in the Loan Agreement
or in the notice of conversion as provided in this Addendum; and
 
        (2)   thereafter, each period commencing on the last day of the next
preceding LIBOR Period applicable to such LIBOR Option Advance and continuing
for, in every case, a thirty (30), sixty (60) or ninety (90) day period
thereafter so long as the LIBOR Option is quoted for such period in the
applicable interbank LIBOR market, as such period is selected by Borrower in the
notice of continuation as provided in this Addendum.

     14.6 Loan Agreement. As used herein, “Loan Agreement” means the Loan and
Security Agreement by and between Bank and Borrower of even date herewith.

 



--------------------------------------------------------------------------------



 



     14.7 Regulation D. As used herein, “Regulation D” means Regulation D of the
Board of Governors of the Federal Reserve System as amended or supplemented from
time to time.

     14.8 Regulatory Development. As used herein, “Regulatory Development” means
any or all of the following: (i) any change in any law, regulation or
interpretation thereof by any public authority (whether or not having the force
of law); (ii) the application of any existing law, regulation or the
interpretation thereof by any public authority (whether or not having the force
of law); and (iii) compliance by Bank with any request or directive (whether or
not having the force of law) of any public authority.

15. Interest Rate Options. Subject to Section 2.3(b) of the Loan Agreement,
Borrower shall have the following options regarding the interest rate to be paid
by Borrower on the Advance under the Loan Agreement:

     15.1 A rate equal to the Prime Rate as referenced in the Loan Agreement and
quoted from time to time by Bank as such rate may change from time to time (the
“Prime Rate Option”); or

     15.2 A rate equal to two and one half of one percent (2.50%) above Bank’s
LIBOR, (the “LIBOR Option”), which LIBOR Option shall be in effect during the
relevant LIBOR Period.

16. LIBOR Option Advance. The minimum LIBOR Option Advance will not be less than
One Million Dollars ($1,000,000) for any LIBOR Option Advance.

17. Payment of Interest on LIBOR Option Advances. Interest on each LIBOR Option
Advance shall be payable pursuant to the terms of the Loan Agreement, which
provides, in part, that interest shall be payable on the first day of each
month. Interest on such LIBOR Option Advance shall be computed on the basis of a
360-day year and shall be assessed for the actual number of days elapsed from
the first day of the LIBOR Period applicable thereto but not including the last
day thereof. Interest on each Prime Rate Option Advance shall be computed on the
basis of a three hundred sixty (360) day year for the actual number of days
elapsed.

18. Bank’s Records Re: LIBOR Option Advances. With respect to each LIBOR Option
Advance, Bank is hereby authorized to note the date, principal amount, interest
rate and LIBOR Period applicable thereto and any payments made thereon on Bank’s
books and records (either manually or by electronic entry) and/or on any
schedule attached to the Loan Agreement, which notations shall be prima facie
evidence of the accuracy of the information noted.

19. Selection/Conversion of Interest Rate Options. At the time any Advance is
requested under the Loan Agreement and/or Borrower wishes to select the LIBOR
Option for all or a portion of the outstanding principal balance of the Loan
Agreement, and at the end of each LIBOR Period, Borrower shall give Bank notice
specifying (a) the interest rate option selected by Borrower; (b) the principal
amount subject thereto; and (c) if the LIBOR Option is selected, the length of
the applicable LIBOR Period. Any such notice may be given by telephone so long
as, with respect to each LIBOR Option selected by Borrower, (i) Bank receives
written confirmation from Borrower not later than three (3) LIBOR Business Days
after such telephone notice is given; and (ii) such notice is given to Bank
prior to 1:00 p.m., Eastern Time, on the first day of the LIBOR Period. For each
LIBOR Option requested hereunder, Bank will quote the applicable fixed LIBOR
Rate to Borrower at approximately 1:00 p.m., Eastern Time, on the first day of
the LIBOR Period. If Borrower does not immediately accept the rate quoted by
Bank, any subsequent acceptance by Borrower shall be subject to a
redetermination of the rate by Bank; provided, however, that if Borrower fails
to accept any such quotation given, then the quoted rate shall expire and Bank
shall have no obligation to permit a LIBOR Option to be selected on such day. If
no specific designation of interest is made at the time any Advance is requested
under the Loan Agreement or at the end of any LIBOR Period, Borrower shall be
deemed to have selected the Prime Rate Option for such Advance or the principal
amount to which such LIBOR Period applied. At any time the LIBOR Option is in
effect, Borrower may, at the end of the applicable LIBOR Period, convert to the
Prime Rate Option. At any time the Prime Rate Option is in effect, Borrower may
convert to the LIBOR Option, and shall designate a LIBOR Period.

     Prepayment. In the event that the LIBOR Option is the applicable interest
rate for all or any part of the outstanding principal balance of the Loan
Agreement, and any payment or prepayment of any such outstanding principal
balance of the Loan Agreement shall occur on any day other than the last day of
the applicable LIBOR Period (whether voluntarily, by acceleration, required
payment, or otherwise), or if Borrower elects the LIBOR Option as the applicable
interest rate for all or any part of the outstanding principal balance of the
Loan Agreement in accordance with the terms and conditions hereof, and,
subsequent to such election, but prior to the commencement of the applicable
LIBOR Period,

 



--------------------------------------------------------------------------------



 



Borrower revokes such election for any reason whatsoever, or if the applicable
interest rate in respect of any outstanding principal balance of the Loan
Agreement hereunder shall be changed, for any reason whatsoever, from the LIBOR
Option to the Prime Rate Option prior to the last day of the applicable LIBOR
Period, or if Borrower shall fail to make any payment of principal or interest
hereunder at any time that the LIBOR Option is the applicable interest rate
hereunder in respect of such outstanding principal balance of the Loan
Agreement, Borrower shall reimburse Bank, on demand, for any resulting loss,
cost or expense incurred by Bank as a result thereof, including, without
limitation, any such loss, cost or expense incurred in obtaining, liquidating,
employing or redeploying deposits from third parties. Such amount payable by
Borrower to Bank may include, without limitation, an amount equal to the excess,
if any, of (a) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, refunded or converted, for the period from the date
of such prepayment or of such failure to borrow, refund or convert, through the
last day of the relevant LIBOR Period, at the applicable rate of interest for
such outstanding principal balance of the Loan Agreement, as provided under this
Loan Agreement, over (b) the amount of interest (as reasonably determined by
Bank) which would have accrued to Bank on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank LIBOR
market. Calculation of any amounts payable to Bank under this paragraph shall be
made as though Bank shall have actually funded or committed to fund the relevant
outstanding principal balance of the Loan Agreement hereunder through the
purchase of an underlying deposit in an amount equal to the amount of such
outstanding principal balance of the Loan Agreement and having a maturity
comparable to the relevant LIBOR Period; provided, however, that Bank may fund
the outstanding principal balance of the Loan Agreement hereunder in any manner
it deems fit and the foregoing assumptions shall be utilized only for the
purpose of the calculation of amounts payable under this paragraph. Upon the
written request of Borrower, Bank shall deliver to Borrower a certificate
setting forth the basis for determining such losses, costs and expenses, which
certificate shall be conclusively presumed correct, absent manifest error. Any
prepayment hereunder shall also be accompanied by the payment of all accrued and
unpaid interest on the amount so prepaid. Any outstanding principal balance of
the Loan Agreement which is bearing interest at such time at the Prime Rate
Option may be prepaid without penalty or premium. Partial prepayments hereunder
shall be applied to the installments hereunder in the inverse order of their
maturities.

     BY INITIALING BELOW, BORROWER ACKNOWLEDGE(S) AND AGREE(S) THAT: (A) THERE
IS NO RIGHT TO PREPAY ANY LIBOR OPTION ADVANCE, IN WHOLE OR IN PART, WITHOUT
PAYING THE PREPAYMENT AMOUNT, EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW;
(B) BORROWER SHALL BE LIABLE FOR PAYMENT OF THE PREPAYMENT AMOUNT IF BANK
EXERCISES ITS RIGHT TO ACCELERATE PAYMENT OF ANY LIBOR OPTION ADVANCE AS PART OR
ALL OF THE OBLIGATIONS OWING UNDER THE LOAN AGREEMENT, INCLUDING WITHOUT
LIMITATION, ACCELERATION UNDER A DUE-ON-SALE PROVISION; (C) BORROWER WAIVES ANY
RIGHTS UNDER SECTION 2954.10 OF THE CALIFORNIA CIVIL CODE, OR ANY SUCCESSOR
STATUTE; AND (D) BANK HAS MADE EACH LIBOR OPTION ADVANCE PURSUANT TO THE LOAN
AGREEMENT IN RELIANCE ON THESE AGREEMENTS.

20. Hold Harmless and Indemnification. Any LIBOR Option Advances shall, at
Bank’s option, convert to Prime Rate Option Advances in the event that an Event
of Default shall exist. Borrower shall pay to Bank, upon demand by Bank any
amounts required to compensate Bank for any loss (including loss of anticipated
profits), cost or expense incurred by such person, as a result of the conversion
of LIBOR Option Advances to Prime Rate Option Advances pursuant to the preceding
sentence. Borrower shall pay to Bank, upon the request of Bank, such amount or
amounts as shall be sufficient (in the sole good faith opinion of Bank) to
compensate it for any reasonable loss, costs or expense incurred by it as a
result of any failure by Borrower to borrow a LIBOR Option Rate Advance on the
date for such borrowing specified in the relevant notice of borrowing hereunder.
Borrower agrees to indemnify Bank and to hold Bank harmless from, and to
reimburse Bank on demand for, all losses and expenses which Bank sustains or
incurs as a result of (i) any payment of a LIBOR Option Advance prior to the
last day of the applicable LIBOR Period for any reason, including, without
limitation, termination of the Loan Agreement, whether pursuant to this Addendum
or the occurrence of an Event of Default; (ii) any termination of a LIBOR Period
prior to the date it would otherwise end in accordance with this Addendum; or
(iii) any failure by Borrower, for any reason, to borrow any portion of a LIBOR
Option Advance.

21. Funding Losses. The indemnification and hold harmless provisions set forth
in this Addendum shall include, without limitation, all losses and expenses
arising from interest and fees that Bank pays to lenders of funds it obtains in
order to fund the loans to Borrower on the basis of the LIBOR Option(s) and all
losses incurred in liquidating or re-deploying deposits from which such funds
were obtained and loss of profit for the period after termination. A written

 



--------------------------------------------------------------------------------



 



statement by Bank to Borrower of such losses and expenses shall be conclusive
and binding, absent manifest error, for all purposes. This obligation shall
survive the termination of this Addendum and the payment of the Loan Agreement.

22. Regulatory Developments Or Other Circumstances Relating To Illegality or
Impracticality of LIBOR. If any Regulatory Development or other circumstances
relating to the interbank Euro-dollar markets shall, at any time, in Bank’s
reasonable determination , make it unlawful or impractical for Bank to fund or
maintain, during any LIBOR Period, to determine or charge interest rates based
upon LIBOR, Bank shall give notice of such circumstances to Borrower and:



  (a)   In the case of a LIBOR Period in progress, Borrower shall, if requested
by Bank, promptly pay any interest which had accrued prior to such request and
the date of such request shall be deemed to be the last day of the term of the
LIBOR Period; and



  (b)   No LIBOR Period may be designated thereafter until Bank determines that
such would be practical.

23. Additional Costs. Borrower shall pay to Bank from time to time, upon Bank’s
request, such amounts as Bank determines are needed to compensate Bank for any
costs it incurred which are attributable to Bank having made or maintained a
LIBOR Option Advance or to Bank’s obligation to make a LIBOR Option Advance, or
any reduction in any amount receivable by Bank hereunder with respect to any
LIBOR Option or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Developments, which (i) change the basis of taxation of any amounts
payable to Bank hereunder with respect to taxation of any amounts payable to
Bank hereunder with respect to any LIBOR Option Advance (other than taxes
imposed on the overall net income of Bank for any LIBOR Option Advance by the
jurisdiction where Bank is headquartered or the jurisdiction where Bank extends
the LIBOR Option Advance; (ii) impose or modify any reserve, special deposit, or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, Bank (including any LIBOR Option
Advance or any deposits referred to in the definition of LIBOR); or (iii) impose
any other condition affecting this Addendum (or any of such extension of credit
or liabilities). Bank shall notify Borrower of any event occurring after the
date hereof which entitles Bank to compensation pursuant to this paragraph as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation. Determinations by Bank for purposes of this
paragraph, shall be conclusive, provided that such determinations are made on a
reasonable basis.

24. Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Loan Agreement remain in full force and effect.

     IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

      ALLIANCE CONSULTING GROUP ASSOCIATES, INC.
 
   
By:
  /s/ Stephanie Cohen

   
 
   
Title:
  Chief Financial Officer

   
 
   
 
    ALLIANCE HOLDINGS, INC.
 
   
By:
  /s/ Stephanie Cohen

   
 
   
Title:
  Authorized Corporate Signer

   
 
   
 
    COMERICA BANK
 
   
By:
  /s/ Carl Kopfinger

   
 
   
Title:
  First Vice President

   

 